UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-5042



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


FABRICE SNOWDEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00100-CCB)


Submitted:   July 22, 2008                 Decided:   July 30, 2008


Before WILKINSON and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, Kwame J. Manley, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Fabrice Snowden pled guilty to sexually exploiting his

daughter   for   the    purpose   of     producing     child   pornography,      in

violation of 18 U.S.C.A. § 2251(a) (West Supp. 2008). The district

court imposed sentencing enhancements after making factual findings

based upon a preponderance of the evidence and sentenced Snowden to

a 360-month term of imprisonment, the bottom of the advisory

guideline range.       On appeal, Snowden contends that the district

court’s use of the preponderance of the evidence standard to find

that he intended to distribute child pornography and engaged in a

pattern of prohibited conduct violated the Due Process Clause of

the Fifth Amendment.        We reject his claim.         See United States v.

Grier, 475 F.3d 556, 565-66 (3d Cir.) (en banc) (holding that

“[t]he Due Process Clause . . . affords no right to have the[]

facts   [relevant      to   sentencing    enhancements]        proved   beyond    a

reasonable    doubt”    and   collecting       cases   adopting   rule),   cert.

denied, 128 S. Ct. 106 (2007).

           Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       - 2 -